Citation Nr: 0320005	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  95-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an increased evaluation for a right 
middle and ring finger disorder with synovitis, 
currently rated as 10 percent disabling.

2.	Entitlement to an increased evaluation for chronic 
synovitis of the right wrist, currently rated as 10 
percent disabling.

3.	Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to May 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified at a personal hearing on December 13, 
2002 before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing has been associated 
with the record on appeal.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that the veteran's claims 
were initially denied by the RO in May 1994 and April 1995.  
Subsequently, the RO issued Statements of the Case (SOC) 
dated in March 1995 and September 1995 and Supplemental 
Statements of the Case (SSOCs) dated in October 1996, July 
1997, July 1998, October 2001, and December 2002.  The SOCs 
and SSOCs discussed the RO's conclusions, indicated what 
evidence had been obtained, and provided reasons and bases 
for the decision.  The Board notes that the VCAA requires 
that the appellant be informed what evidence would be 
necessary to grant the claim and what actions the RO will 
take and what actions the appellant must take.  VA has not 
provided this notice to the appellant.  The appellant has 
been informed of the provisions of the VCAA in the October 
2001 SSOC, but has not been specifically informed as to what 
actions he needs to take and what actions the RO will take on 
his claim, nor has he been specifically informed as to what 
evidence would be necessary in order to grant his claims.  
Therefore, the case must be remanded to provide the veteran 
the appropriate notice.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain evidence that must be 
obtained to comply with the VCAA and the duty to assist.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
evidence suggests that the veteran has been receiving 
treatment from the VA Medical Center in Roseburg, from the VA 
Medical Domiciliary in White City, and possibly from the VA 
Medical Center in Portland.  The RO should obtain all 
treatment records from these facility since September 1999.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).  
Therefore, the RO should obtain copies of all medical records 
from the VA Medical Centers in Roseburg and Portland, and 
from the VA Medical Domiciliary in White City.  If the 
records are unavailable, the RO should seek confirmation of 
that fact.

The veteran was last provided a VA examination for his 
service-connected disability of the right middle and ring 
fingers in November 1997.  Additionally, the RO has never 
sought an etiology opinion regarding the veteran's lung 
disability.  The veteran did have a right wrist VA 
examination in September 2002 and therefore a new examination 
for the right wrist disability is not needed.  The 
examination for the fingers, however, was almost 6 years ago 
and there has never been an examination that included an 
etiology opinion regarding the lung disability.  Therefore,  
the veteran should be provided more current VA examinations 
in order to determine the extent of his disability due to a 
disability of the right middle and ring fingers including 
synovitis, and an examination to determine the diagnosis and 
etiology of his lung disability.  The Court has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to obtain additional VA treatment records, and to provide the 
veteran current VA examinations for his service-connected 
right middle and ring finger disability, and his claimed lung 
disability.  Accordingly, the Board finds that the case must 
be remanded to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions 
of the VCAA, including what evidence is 
needed to support his claims, what 
evidence VA will develop, and what 
evidence the appellant must furnish.  

2.	The RO should obtain the veteran's 
medical records from the VA Medical 
Centers in Portland, Oregon and 
Roseburg, Oregon dated from September 
1999 to the present.  In addition, the 
RO should obtain the veteran's medical 
records from the White City, Oregon VA 
Medical Domiciliary.  The RO should 
request all notes, discharge summaries, 
consults, medications, procedures, and 
problem list.

3.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded an examination of his hand 
and the right middle and ring fingers.  
The claims folder should be made 
available to the examiner for review 
before examination.  Any additional 
X-rays or other tests or studies which 
the examiner deems appropriate should 
be done and the results discussed in 
the final report.  

?	The examiner should report the 
distance between the tips of the 
right middle and ring fingers and 
the transverse fold of the palm, 
on maximum flexion.  
 
The examiner should conduct range of 
motion testing, stability testing, and 
all other appropriate testing including 
X-rays if needed.  Additionally, the 
examiner is requested to offer an 
opinion as to the functional limitation 
caused by pain in the veteran's 
fingers, including during flare-ups.   
The examiner should describe any 
anatomical changes or functional loss, 
including the inability to perform 
normal working movements with normal 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The 
examiner is requested to provide an 
opinion as to the degree of functional 
loss likely to result from a flare-up 
of symptoms or on extended use and to 
not limit an evaluation to a point in 
time when the symptoms are quiescent.  
See, 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002).  See also DeLuca v. Brown, 8 
Vet.App. 202, at 204-206, 208 (1995).  
The examiner should also document, to 
the extent possible, the frequency and 
duration of exacerbation of symptoms.  
A complete rationale for the opinions 
given should be provided.

4.	The veteran should be provided a VA 
pulmonary examination to determine the 
diagnosis of any lung disability 
present.  The examiner should perform 
all necessary tests and should review 
the claims folder before the 
examination.   

?	If a lung disability is diagnosed, 
the examiner is requested to offer 
an opinion as to whether it is more 
likely, less likely, or as likely as 
not that the lung disability is 
related to service.   

The examiner should specifically review 
the service medical records including 
the medical records showing a claimed 
history of shortness of breath, pain or 
pressure in the chest, and chronic 
cough as per an August 1978 report of 
medical history, and a history of 
chronic colds as per a September 1984 
report of medical history.  There is 
also a report of a severe cold with 
chest congestion in November 1972.  The 
examiner should offer a complete 
rationale for any opinion provided.

5.	Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



